SUMMARY ORDER
Defendant-appellant Milton Plotsker appeals from the August 29, 2003 order of the United States District Court for the Eastern District of New York (Leonard D. Wexler, District Judge) reinstating and modifying a prior restitution order imposed at the time of Plotsker’s sentencing in 2000 for a guilty plea entered in 1994. Plotsker’s appeal was filed on October 10, 2003.
As part of a criminal case, an appeal from a restitution order must comply with Federal Rule of Appellate Procedure 4(b); accordingly, a notice of appeal must be filed within ten days of the entry of judgment. See Fed. R.App. Pr. 4(b)(1)(A); 18 U.S.C. § 3664(o) (“A sentence that imposes an order of restitution is a final judgment.... ”). The timeliness of an appeal under Rule 4 is “mandatory and jurisdictional.” United States ex rel. McAllan v. City of New York, 248 F.3d 48, 51 (2d Cir.2001) (citations omitted); accord Fed. R.App. Pr. 26(b). Because Plotsker’s appeal, whether treated as an appeal from the August 29, 2003 restitution reinstatement order or from the underlying October 18, 2000 restitution order, was untimely filed, we must dismiss this appeal for lack of appellate jurisdiction. See United States v. Outen, 286 F.3d 622, 630 (2d Cir.2002).
We have carefully considered all of Plotsker’s arguments and find them to be without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.